Citation Nr: 0615670	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-22 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability (claimed as arthritis), secondary to the veteran's 
service-connected disabilities.  

2.  Entitlement to service connection for a left shoulder 
disability.  

3.  Entitlement to service connection for a left knee injury.  

4.  Entitlement to service connection for a left ankle 
disability (claimed as arthritis).  

5.  Entitlement to service connection for a back condition.  

6.  Entitlement to service connection for residuals of a 
right hand injury.  

7.  Entitlement to service connection for carpal tunnel 
syndrome in the left and right hands.  

8.  Entitlement to a disability evaluation greater than 10 
percent for patellofemoral arthrosis with chronic synovitis 
of the right knee.  

9.  Entitlement to a disability evaluation greater than 10 
percent for status post excision of bone from the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and May 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  

The issues of service connection for a left shoulder 
disability, a back disability, and entitlement to an 
increased rating for a right knee disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.
FINDINGS OF FACT

1.  The veteran does not have arthritis of the right hip, but 
he does have a right hip disability.  The veteran's right hip 
disability is the result of his service-connected right knee 
disability.  

2.  The veteran's left knee injury was not caused by his 
active military service from June 1966 to June 1986.

3.  The veteran does not have arthritis of the left ankle or 
a left ankle disability.  

4.  The veteran's residuals of a right hand injury were not 
caused by his active military service from June 1966 to June 
1986.

5.  The veteran's carpal tunnel syndrome of the left and 
right hands was not caused by his active military service 
from June 1966 to June 1986.

6.  The evidence does not show that the veteran's left foot 
disability is moderately severe.  


CONCLUSIONS OF LAW

1.  Service connection for a right hip disability is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2005); 
38 C.F.R. § 3.303 (2005).  

2.  Service connection for a left knee injury is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 

3.  Service connection a left ankle disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 

4.  Service connection for residuals of a right hand injury 
is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005). 

5.  Service connection for carpal tunnel syndrome in the left 
and right hands is not established.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005). 

6.  The criteria for an increased rating for status post 
excision of bone from the left foot have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.71a, Diagnostic Code (DC) 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R.  § 3.303(a) (2005).  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

A disability may be service connected if it is proximately 
due to or the result of a service connected disease or 
injury. 38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  While serving in the military, the veteran 
had surgery on his right knee that required a bone graft.  
The veteran had some bone removed from the iliac crest of his 
right hip.  A May 2005 VA examination indicated that the 
graft site and the scar were tender to pressure.  The veteran 
had surgery in 1992 to repair a torn meniscus of his left 
knee.  The veteran was diagnosed with trigger finger in the 
right third finger and moderate to severe carpal tunnel 
syndrome in his right hand.  The veteran was diagnosed with 
carpal tunnel syndrome in both hands in 1999.  The Board 
concedes that the veteran has current disabilities of the 
right hip, left knee, and both hands.  

The Board finds that the veteran does not have arthritis of 
the left ankle or a left ankle disability.  The May 2005 VA 
joints examination specifically denied arthritis of the left 
ankle.  The veteran had surgery in the military to remove a 
bone from his left foot.  He is currently service-connected 
for the residuals of that surgery.  The May 2005 examiner 
analyzed x-rays of the veteran's left ankle and concluded 
that he does not have arthritis or any other disease in his 
left ankle.  Further, in July 2002, the veteran underwent a 
VA examination where he was diagnosed with traumatic 
arthritis of the left ankle.  However, no x-rays were taken 
or examined to support that diagnosis.  Therefore, the July 
2002 VA examination is not entitled to as much probative 
weight as the May 2005 VA examination.  

Based on an overall review of the post-service medical 
records, including evidence that supports and refutes the 
veteran's claim on this issue, the Board finds that the 
veteran does not have arthritis or any other disabilities of 
the left ankle.  Since the veteran does not have a current 
left ankle disability, service connection cannot be granted.  

The veteran has filed a claim for an increased rating for his 
already service-connected residuals of a bone excision in his 
left foot.  That claim is discussed below.  

With regards to the veteran's alleged right hip disability, 
the veteran claimed it as arthritis of the right hip.  At the 
May 2005 VA joints examination, the physician stated that the 
veteran did not have arthritis of the right hip.  However, he 
had a large area of heterotrophic bone formation at the graft 
site of his in-service surgery.  The veteran's right iliac 
crest is tender when it is bumped or rubbed.  The veteran 
does not have narrowing of the articular cartilage, 
subchondral bone nor does he have osteophytes.  His 
sacroiliac joints are normal.  The veteran has a three inch 
scar over the anterior portion of his right iliac crest with 
a shallow defect in his anterior iliac crest.  The examiner 
stated that his pain and tenderness originated outside the 
joint and therefore could not be construed as arthritis.  

The examiner concluded that the heterotrophic bone formation 
was the "direct result" of the removal of the bone graft 
for his in-service right knee surgery in 1983.  The Board 
finds that the facts and examination cited above are entitled 
to great probative weight and provide evidence in favor of 
the veteran's claim.  Service connection is granted on a 
secondary basis.  38 C.F.R. § 3.310(a).  The nature and 
extent of this disorder is not before the Board at this time. 

With regards to the veteran's claim for a left knee injury, 
the veteran's service medical records (SMRs) indicate that he 
was seen in November 1985 for evaluation of his right knee.  
At the same time, he complained of symptoms in his left knee.  
However, no diagnosis was made nor treatment prescribed for 
the left knee.  The veteran was not seen again for his left 
knee during his period of service, providing factual evidence 
against this claim.  

In 1986, when the veteran was discharged from active service, 
both his knees were x-rayed and his left knee was normal, 
providing more evidence against this claim.  The veteran's VA 
treatment records do not show complaints regarding or 
treatments for residuals of a left knee injury.  An x-ray of 
the veteran's left knee from July 2002 was within normal 
limits.  The veteran was treated in April, May, and July 
1992, six years after leaving the military, by a private 
practitioner for a post-service work-related meniscus tear of 
the left knee (providing more evidence against this claim).  

There is no medical evidence of record linking the veteran's 
post-service left knee problems to his period of active 
service.  The Board finds that the preponderance of the 
evidence is against service connection for a left knee 
injury.  The appeal is denied.  

With regards to the veteran's right hand injury, he has a 
history of minor injuries to his right hand in service.  SMRs 
show that in October 1966, the veteran was treated for a 
laceration to his right hand.  The wound was cleaned and the 
veteran was given a tetanus shot.  In September 1968, the 
veteran was treated for a laceration to his right thumb; he 
received two sutures.  There were no noted complications from 
the thumb wound or its treatment.  In May 1969, the veteran 
cut his right hand with a catfish fin.  He was treated with 
tetanus and penicillin shots.  In February 1975, the veteran 
reported that he caught his right hand between a tow bar and 
a connector.  SMRs show that his hand was swollen on the 
posterior side and that he had full range of motion in his 
fingers.  X-rays were negative for a fracture; the impression 
was a contusion of the right hand.  The veteran was 
instructed to elevate the hand, place ice on it, and take 
aspirin for the pain.  That same month, the veteran 
complained of redness and swelling that lasted for a day.  
Swelling of the posterior side of the hand was noted, with 
red streaks radiating towards his fingers.  Range of motion 
was within normal limits.  The veteran was diagnosed with 
lymphangitis of the right hand and he was hospitalized for 
this condition for eight days, after which he returned to 
full duty.  In December 1978, the veteran stabbed the palm of 
his hand while shucking oysters.  Movement of the hand was 
within normal limits and all tendons were noted to be intact.  
The laceration was one centimeter long and three millimeters 
deep.  The veteran's hand was placed in a split and he was 
restricted to limited duty with no use of his right hand for 
three days.  In January 1979, the veteran's laceration was 
noted to be healed; he had full range of motion.  However, 
the veteran complained of some dorsal dyesthesia.  While the 
veteran was treated for right hand injuries during military 
service, they were unrelated to each other and acute and 
transitory.  The veteran's separation examination noted no 
abnormalities in his right hand.  

In April 1999, the veteran was treated by Dr. M. P. for a 
right hand injury.  The veteran reported that he hurt his 
hand in March 1999 while working as an aircraft mechanic 
(well after service, providing more evidence against this 
claim).  He was using a "speed handle" when his right wrist 
was jerked and he felt a shooting pain under the radial side 
of his right hand.  The veteran was diagnosed with carpal 
tunnel syndrome, which is discussed below.  He underwent a 
endocscopic carpal tunnel release in May 1999.  In October 
1999, the veteran had normal right hand function with a small 
amount of pain at the base of this thumb, which was thought 
to be an early trigger thumb.  

Overall, the Board finds that the facts and examinations 
cited above are entitled to great probative weight and 
provide evidence against the claim as they indicate no 
associated between the current disorder and service.  
Further, the Board must also find that the medical records 
cited above undermine the veteran's overall credibility, 
providing negative evidence to the veteran's claims, as a 
whole. 

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  There is no medical evidence of record 
that links the veteran's right hand problems beginning in 
April 1999 to his right hand injuries in service.  

With regard to the veteran's own opinion that his injuries in 
service caused his current right hand problems, the veteran 
does not have the medical expertise to find that his current 
disorder is related to service several years ago.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The Board finds that the preponderance 
of the evidence is against service connection for residuals 
of a right hand injury.  The appeal is denied.  

The veteran's SMRs are negative for any diagnosis of or 
treatment for carpal tunnel syndrome in either hand.  In May 
1980, he complained of left shoulder pain and numbness of the 
first three digits of his left hand.  He denied trauma and 
reported the numbness was constant.  He was diagnosed with 
bursitis of the left shoulder.  

In May 1999, the veteran underwent a right endoscopic carpal 
tunnel release.  He did not have a release procedure on his 
left hand.  The veteran has worked as an aircraft mechanic 
for 35 years, 16 of them in the military.  The veteran 
testified at his March 2006 video hearing that he had a 
letter from Workers Compensation that stated his carpal 
tunnel syndrome was the result of working as a mechanic, 
providing more evidence against this claim.   

The veteran's first diagnosis of carpal tunnel syndrome was 
in 1999, nearly 13 years after he left service.  The Board 
must note the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorder.  There is no post-service medical evidence 
of record linking the veteran's current bilateral carpal 
tunnel syndrome to his period of active military service.  
The Board finds that the preponderance of the evidence is 
against service connection for bilateral carpal tunnel 
syndrome.  38 U.S.C.A. § 5107(b).  The appeal is denied.  

With regards to the veteran's claim for a disability 
evaluation greater than 10 percent for status post excision 
of a bone from the left foot, disability ratings are 
determined by applying the criteria established in VA's 
Schedule for Rating Disabilities, which is based upon the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 
(2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected residuals of an excision of a bone 
from his left foot, currently evaluated as 10 percent 
disabling.  He is currently assigned a 10 percent rating 
under DC 5284, other injury of the foot.  38 C.F.R. § 4.71a.  

Under DC 5284, a 10 percent rating is warranted when the 
injury is moderate.  A 20 percent rating is warranted when 
the injury is severe.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

The veteran underwent a VA examination in May 2005.  He had a 
1.5 inch long scar medially anterior and parallel to the 
lateral aspect of his Achilles tendon.  The scar was mildly 
tender.  He had good sensation in his foot.  The motion in 
his midtarsal and toe joints was normal.  However, his 
inversion is limited to 20 degrees actively and passively and 
his eversion is limited to 5 degrees actively and passively.  
No corns, calluses, or abnormal shoe wear were detected.  
Repetitive motion of the left ankle and foot did not change 
his range of motion or symptoms.  

X-rays of the veteran's left ankle revealed no narrowing of 
the articular cartilage.  He had a small heterotrophic bone 
spur on the posterior aspect of the os calsis.  The os 
trigonum had been totally excised and the examiner noted that 
the articular cartilage of the joints was of normal thickness 
with no significant osteophyte formation.  

The Board notes that there is no evidence of moderate 
limitation of motion of the left ankle to warrant a 
compensable evaluation under DC 5271, limited motion of the 
ankle.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).  

There is no medical evidence of record to show that the 
veteran's current disability from the excision of his os 
trigonum is moderately severe.  The Board finds that the 
preponderance of the evidence is against an increased rating 
for status post bone excision of the left foot.  38 U.S.C.A. 
§ 5107(b).   

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in February 2005, January 2003, September 2002, and 
July 2002, as well as information provided in the October 
2005 supplemental statement of the case (SSOC) and January 
2005 and June 2003 statements of the case (SOC), the RO 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the October 2005 SSOC, and January 
and June 2003 SOCs include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued the VCAA notice in July 
and September 2002, prior to the adverse determinations on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  However, the Board is satisfied that the VCAA 
notices and the October 2005 SSOC and the January and June 
2003 SOCs otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the veteran's service connection claims, 
during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include 
notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.    
      
In the present appeal, the veteran was provided with 
notice of what type of information and evidence was 
needed to substantiate his claims for service connection 
and an increased rating, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities 
on appeal.  Despite the inadequate notice provided to 
the veteran on these latter two elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether 
the veteran has been prejudiced thereby).  In that 
regard, as the Board concluded, with the exception of 
the veteran's claim for a right hip disability, that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

With regards to the veteran's claim for service connection 
for a right hip disability, which is being granted, the RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained regarding the veteran's left knee injury, residuals 
of a right hand injury, and bilateral carpal tunnel syndrome.  
However, the Board finds that the evidence, discussed above, 
indicates that the veteran did not receive treatment for a 
left knee injury or carpal tunnel syndrome during service and 
that, in the case of the claim for residuals of a right hand 
injury, there is not any competent medical evidence showing 
or indicating a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As service and 
post-service medical records provide no basis to grant this 
claims, and provide evidence against the claims, the Board 
finds no basis for a VA examination to be obtained.


ORDER

Service connection for a right hip disability is granted.  

Service connection for a left knee injury is denied.  

Service connection for arthritis of the left ankle is denied.  

Service connection for residuals of a right hand injury is 
denied.  

Service connection for carpal tunnel syndrome in the left and 
right hands is denied.  

Entitlement to a disability evaluation greater than 10 
percent for status post excision of bone from the left foot 
is denied.  

REMAND

With regards to the veteran's service connection claims for 
left shoulder and back disabilities, the Board finds that 
VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  

The veteran is claiming service connection for a left 
shoulder disability.  The RO has continuously referred to a 
right shoulder disability and evaluated the veteran's claim 
as if it were for a right shoulder disability.  At his March 
2006 video hearing, the veteran and his representative 
explained that he is claiming service connection for his left 
shoulder.  There is correspondence in the veteran's claims 
folder where he asks VA to correct the mistake and adjudicate 
the claim for his left shoulder.  

The veteran's SMRs show treatment for left shoulder injuries.  
In August 1985, he was seen for pain in his left shoulder.  
At that time, he reported a football injury in either 1971 or 
1972.  In August 1980, he was seen for complaints of pain in 
both shoulders.  In May 1980, the veteran complained of 
constant pain in his left shoulder and was diagnosed with 
bursitis.  In October 1972, the veteran was ejected from a 
car and was treated for a left shoulder injury.  

The veteran suffered a post-service rotator cuff tear when he 
fell from a cockpit while working as an aircraft mechanic in 
May 2001.  There is no medical evidence of record that links 
the veteran's current left shoulder problems to his service 
or to his post-service fall.  

There is sufficient evidence of left shoulder injuries during 
service to require a remand in order for the veteran to have 
a VA examination to determine whether his current left 
shoulder disability was caused by his active military 
service.  38 C.F.R. § 3.159(c)(4).  Additionally, the RO has 
incorrectly decided his claim based upon evidence pertaining 
to his right shoulder, as opposed to his left.  

The Board also finds that there was sufficient evidence of a 
back injury in service to require a remand for a VA 
examination to determine whether the veteran's back problems 
are attributable to his military service.  SMRs show that the 
veteran was treated for back pain multiple times.  In August 
1980, the veteran reported a history of low back pain, which 
worsened after exertion and was relieved by rest.  X-rays of 
his lumbar spine at that time were within normal limits.  
Physical therapy and traction did not alleviate his pain but 
medications did.  The etiology of his back pain was 
uncertain.  There was no evidence of arthritis or disease.  
The military doctor attributed the pain to muscular strain, 
bursitis, or tendonitis.  The veteran was seen for back pain 
three times in August 1980.  He was noted to have gone to 
physical therapy since May 1980.  He was seen for back pain 
in September 1977.  He was diagnosed with a possible pinched 
nerve and probable thoracic mylagia in his back in November 
1976.  In September 1968, he was diagnosed with lumbosacral 
strain and put on temporary light duty after falling out of a 
taxi while serving in Vietnam.  

First post-service complaints of back pain were in June 2002.  
However, the Board finds that there is enough evidence in the 
veteran's SMRs to trigger the need for a VA examination to 
determine whether the veteran's current back disability was 
caused by his active military service.  38 C.F.R. 
§ 3.159(c)(4).  

Finally, the veteran testified in his March 2006 video 
hearing that he was having right knee replacement surgery in 
June 2006.  Therefore, the Board is unable to determine 
whether the veteran will meet the criteria for an increased 
rating for his patellofemoral arthrosis with chronic 
synovitis of the right knee.  Therefore, this issue is 
remanded until after the veteran undergoes a knee replacement 
in June 2006.  After the veteran recovers from his surgery, 
he should undergo a VA examination in order to determine the 
current severity of his right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
provide all records regarding any and all 
workers compensation claim(s) he has ever 
made, even if the claim was unsuccessful.  
The medical records associated with those 
claims should also be obtained.      

2.  After the veteran undergoes knee 
replacement surgery in June 2006, and it 
has been determined by his care provider 
that he is able to perform the actions 
required at a VA examination, the RO 
should arrange for the veteran to be 
scheduled for an examination to determine 
whether his left shoulder and back 
injuries were caused by his active 
military service and to determine the 
current severity of his service connected 
patellofemoral arthrosis with chronic 
synovitis of the right knee.  The RO 
should advise the veteran that failure to 
report for a scheduled VA examination 
without good cause may have adverse 
consequences for his claim.  The claims 
folder must be made available to the 
examiner for review for the examination 
and the examination report must indicate 
whether such review was accomplished.  

The examination report should identify and 
describe any current left shoulder, back, 
and right knee symptomatology, including 
any functional loss associated with the 
right knee due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so state.  
The examiner should also inquire as to 
whether the veteran experiences flare-ups.  
If so, the examiner should describe, to 
the extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


